DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2, 59 and 64, drawn to methods of inducing proliferation of epithelial cells in a subject utilizing a polypeptide comprising SEQ ID NO:3  or a fragment thereof.
Group II, claim(s) 3, drawn to methods of developing gut epithelial lining in a premature infant utilizing a polypeptide comprising SEQ ID NO:3  or a fragment thereof.
Group III, claim(s) 4 and 5 (in part), drawn to methods of treating a condition in a subject characterized by attenuated growth of a target epithelial tissue utilizing a polypeptide comprising SEQ ID NO:3  or a fragment thereof.
Group IV, claim(s) 4 and 5 (in part), drawn to methods of preventing a condition in a subject characterized by attenuated growth of a target epithelial tissue utilizing a polypeptide comprising SEQ ID NO:3  or a fragment thereof.
Group V, claim(s) 60-66, drawn to methods of inducing proliferation of epithelial cells in a subject utilizing a bacterium expressing a polypeptide comprising SEQ ID NO:3  or a fragment thereof.
Additional Election Requirement Applicable to Groups III-V
In addition, each Group detailed above reads on patentably distinct methods. Each method is patentably distinct because they utilize differing compositions and/or have differing goals and a further restriction is applied to each Group.    
If Group III or IV is elected, Applicant must elect a specific disease or condition to be treated or prevented.
If Group V is elected, Applicant must elect a specific bacterial species that is used in the claimed method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I-V lack unity of invention because the groups do not share the same or corresponding technical feature. If one were to construe that the technical feature is the polypeptide of SEQ ID NO:3, this technical feature is not a special technical feature as it does not make a contribution over the prior art (see written opinion filed on 11-20-2018).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        October 26, 2021